CHARLES J. SCHUCK, Judge.
It appears from the record of this claim which was referred to this court by the state road commission, with recommendation for the payment of $6.53, which recommendation is supported by the approval of the attorney general, that on the 21st day of March 1941, a collision occurred between state road truck No. 930-18 and an automobile owned by the claimant. The accident occurred on state route 41, in Nicholas county, West Virginia. The operator of respondent’s truck, not hearing the horn or signal warning of the claimant’s car, crowded or drove to the left of the said highway to avoid rough pavement on the right, and by so doing, struck the right front fender and wheel of claimant’s automobile as he was passing from behind, and inflicting damage to the said claimant’s car. The record shows that the operator of the state truck was at fault. The claim is one that should be paid.
We therefore award the claimant the sum of six dollars and fifty-three cents ($6.53.)